Title: Archibald Robertson to Thomas Jefferson, 30 November 1812
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir Lynchburg 30th Novr 1812 
           your favor of todays date have recd & its contents noticed—we have not yet received the whole of our Fall goods, but expect to do so in eight or ten days, after which we will be glad to furnish what you may want, if necessary we can furnish part of the woolens at any time, having received a few of them—
          We are perfectly satisfied with the arrangements you are making as to the disposal of your wheat, the time you mention making a payment will suit us very well—
          there  is now a little swell in the river, but Boats are not plenty & freight very high, tho: see no prospect of its being lower shortly, every person being anxious to send off produce
          I remain—
          Very Respectfully Your ob StA. Robertson
        